     Case 17-15121-mkn         Doc 93     Entered 08/26/19 14:50:27       Page 1 of 11



 1   Gina M. Corena, Esq.
     Nevada Bar No. 10330
 2   gina@lawofficecorena.com
 3   Danielle C. Miller, Esq.
     Nevada Bar No. 9127
 4   danielle@lawofficecorena.com
     LAW OFFICE OF GINA M. CORENA
 5   300 S. Fourth Street, Suite 1250
     Las Vegas, Nevada 89101
 6   Telephone: (702) 680-1111
 7   Facsimile: (888) 897-6507
     Attorney for Debtors in Possession
 8

 9                              UNITED STATES BANKRUPTCY COURT
10                                        DISTRICT OF NEVADA

11

12     In re:                                         Case No.: 17-15121-MKN
                                                      Chapter 11
13     JUAN AGUIRRE fdba VILLAREAL, INC.
                                                      MOTION TO WITHDRAW AS COUNSEL
14     and ELIZABETH AGUIRRE,
                             Debtors in Possession.   DATE: October 02, 2019
15                                                    TIME: 9:30 A.M.
16

17          COMES NOW, Gina M. Corena, Esq., of the law firm of the LAW OFFICE OF GINA M.

18   CORENA, (“Counsel”) and moves this Honorable Court for an Order allowing withdrawal as

19   counsel of record for Debtors in Possession, JUAN AGUIRRE, VILLAREAL, INC., and
20   ELIZABETH AQUIRRE.
21
                       MEMORANDUM OF POINTS AND AUTHORITIES
22
            Pursuant to Local Rule 1A 10-6 an attorney may not withdraw from a proceeding before
23
     this Court without leave of the Court.
24
            (b) No attorney may withdraw after appearing in a case except by leave of Court after
25
            notice served on the affected client and opposing counsel.
26
            Pursuant to Rules of the Nevada Supreme Court Rule 166, an attorney may withdraw as
27
     counsel for a client as follows:
28             2. Except as stated in subsection 3, a lawyer may withdraw from representing a client if
     Case 17-15121-mkn          Doc 93     Entered 08/26/19 14:50:27        Page 2 of 11



 1              withdrawal can be accomplished without material adverse effect on the interests of the
                client, or if:
 2              (a) The client persists in a course of action involving the lawyer’s services that the
 3              lawyer reasonably believes is criminal or fraudulent;
                (b) The client has used the lawyer’s services to perpetrate a crime or fraud;
 4              (c) A client insists upon pursuing an objective that the lawyer considers repugnant
                or imprudent;
 5              (d) The client fails to substantially to fulfill an obligation to the lawyer regarding the
                lawyer’s services and has been given reasonable warning that the lawyer will
 6              withdraw unless the obligation is fulfilled;
 7              (e) The representation will result in an unreasonable financial burden on the lawyer
                or has been rendered unreasonable difficult by the client; or
 8              (f) Other good cause for withdrawal exists.

 9
            On November 2, 2017, the Court entered an Order Authorizing the Employment and
10
     Retention of the Law Office of Gina M. Corena as Attorney for the Debtors-in-Possession, and
11
     payment of the Debtors’ prepetition retainer of $7,500.00. According to GMC’s books and records,
12   for the period prior to filing date of September 22, 2017, the total amount of services billed to the
13   Debtors in connection with contingency planning was $5,200.00 plus an additional $1,717.00 in
14   filing fees, $46.00 for Debtors’ credit reports, and $350.00 an appraisal on Debtors’ rental property.
15          The Law Office of Gina Corena’s books and records further reflect for the same period,
16   GMC received an aggregate of $7,500.00 inclusive of the Retainer. The Law Office of Gina
17   Corena’s books and records further reflect that the Debtors have not made any additional payments.

18          The Retainer Agreement between Debtors and counsel allows counsel to withdraw with or

19   without cause. See Docket 8 Employment Application Exhibit B. Accordingly, Counsel

20   respectfully requests that this Honorable Court grant Counsel’s Motion to Withdraw.

21   ///
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     Case 17-15121-mkn       Doc 93    Entered 08/26/19 14:50:27   Page 3 of 11



 1
            The last known address and phone number of Debtors is stated in the accompanying
 2
     affidavit of counsel.
 3
            DATED this 26th day of August, 2019.
 4
                                                    LAW OFFICE OF GINA M. CORENA
 5

 6                                                  /s/ Gina M. Corena_________________
                                                    Gina M. Corena, Esq.
 7
                                                    Nevada Bar No. 10330
 8                                                  Danielle C. Miller, Esq.
                                                    Nevada Bar No. 9127
 9                                                  300 S. Fourth Street, Suite 1250
                                                    Las Vegas, Nevada 89101
10                                                  Attorneys for Debtors in Possession
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Case 17-15121-mkn          Doc 93    Entered 08/26/19 14:50:27       Page 4 of 11



 1                                          PROPOSED ORDER
 2

 3

 4

 5

 6

 7
     Gina M. Corena, Esq. SBN 10330
 8   LAW OFFICE OF GINA M. CORENA, PLLC
     400 S. 4TH Street, Suite 500
 9   Las Vegas, NV 89101
     Telephone: (702) 943-0308 Fax: (888) 897-6507
10   Email: gina@lawofficecorena.com
     Attorney for the Debtors in Possession
11

12                              UNITED STATES BANKRUPTCY COURT

13                                        DISTRICT OF NEVADA

14   In re:                                             Case No.: 17-15121-MKN
15                                                      Chapter 11
     JUAN AGUIRRE fdba VILLAREAL, INC.
16   and ELIZABETH AGUIRRE,
17                         Debtors in Possession.

18                                                      DATE: November 1, 2017
                                                        TIME: 9:30 A.M.
19

20                  ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

21            Upon the Motion of Counsel for the Debtors in Possession in the above captioned case; and
22
     upon the Declaration of Gina Corena sworn to on August 26, 2019; and the Court being satisfied
23
     with the representations made in the Application and Counsel’s Affidavit; and upon the record of
24
     the hearing held on the Motion; and it appearing that proper and adequate notice of the Motion has
25
     been given and that no other or further notice is necessary; and after due deliberation thereon; and
26
27   good and sufficient cause appearing therefore, it is hereby:

28            ORDERED that the Motion is GRANTED; and it is further
     Case 17-15121-mkn       Doc 93        Entered 08/26/19 14:50:27    Page 5 of 11



 1          ORDERED that as provided by Fed. R. Bankr. P. 7062, this Order shall be effective and
 2   enforceable immediately upon entry.
 3
            Submitted by:
 4
     DATED: August 26, 2019                   By: /s/ Gina M. Corena
 5                                            Gina M. Corena, Esq.
                                              Proposed Attorney for the Debtors in Possession
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     Case 17-15121-mkn          Doc 93     Entered 08/26/19 14:50:27        Page 6 of 11



 1             SUBMISSION TO COUNSEL FOR APPROVAL PURSUANT TO LR 9021
 2   _____ In accordance with LR 9021, counsel submitting this document certifies that the order
 3
     accurately reflects the Court’s ruling and that (check one):
 4
     _____ The Court has waived the requirement set forth in LR 9021(b)(1).
 5
     _____ No party appeared at the hearing or filed an objection to the motion.
 6

 7   _____ I have delivered a copy of this proposed order to all counsel who appeared at the hearing, and

 8   any unrepresented parties who appeared at the hearing, and each has approved or disapproved the

 9   order, or failed to respond, as indicated below [list each party and whether the party has approved,
10
     disapproved, or failed to respond to the document]:
11
     _____ I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order with
12
     the motion pursuant to LR 9014(g), and that no party has objected to the form or content of this
13
     order.
14

15            APPROVED:

16            DISAPPROVED:
17            FAILED TO RESPOND:
18
              Submitted by:
19
                By: /s/ Gina M. Corena, Esq.
20              Gina M. Corena, Esq.
21

22

23

24

25

26
27

28
     Case 17-15121-mkn            Doc 93     Entered 08/26/19 14:50:27       Page 7 of 11



 1                      AFFIDAVIT OF GINA M. CORENA, ESQ. IN SUPPORT OF
                              MOTION TO WITHDRAW AS COUNSEL
 2
     STATE OF NEVADA                  )
 3                                    )      ss:
 4   COUNTY OF CLARK                  )

 5              I, GINA M. CORENA, ESQ., being first duly sworn, deposes and says:

 6       1.      That I am the attorney of record for Debtors JUAN AGUIRRE, VILLAREAL, INC., and
     ELIZABETH AQUIRRE, in this case and am testifying based upon my personal knowledge.
 7
         2.      That, per the retainer agreement, the Law Offices of Gina M. Corena and its attorneys
 8
     may withdraw from representation of client with or without cause.
 9
         3.      That it is ethical for the Law Offices of Gina M. Corena and affiant to withdraw, and that
10
     no undue prejudice would result to Debtors or other parties herein if this withdrawal is allowed.
11
         4.      That the last known address of Debtors named above and where all future pleadings and
12
     correspondence may be served is:
13
                       Juan Aguirre
14                     3700 Broxburn Street
15                     Las Vegas, Nevada 89108

16                     Elizabeth Aguirre
                       66527 Coldwater Bay Drive
17                     Las Vegas, Nevada 89122
18       5.      That a copy of this Motion will be served upon all parties in a manner authorized by

19   statute.

20              Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
21
     and correct.
22
     DATED: August 26, 2019.                       By: /s/ Gina Corena, Esq.
23                                                 Gina M. Corena, Esq.
                                                   Attorney for the Debtors in Possession
24

25

26
27

28
     Case 17-15121-mkn        Doc 93    Entered 08/26/19 14:50:27   Page 8 of 11



 1                                  CERTIFICATE OF SERVICE
 2          Pursuant to Fed.R.Bankr.P. 2002 and LR 2002, I certify that on _August 27, 2019, I
 3
     deposited a true and correct copy of the MOTION TO WITHDRAW AS COUNSEL through the:
 4
     CM/ECF System:
 5
     U.S. TRUSTEE - LV - 11 USTPRegion17.lv.ecf@usdoj.gov
 6

 7   United States Certified Mail to:

 8   Juan Aguirre
     3700 Broxburn Street
 9   Las Vegas, Nevada 89108
10
     Elizabeth Aguirre
11   66527 Coldwater Bay Drive
     Las Vegas, Nevada 89122
12
     Orion
13   c/o PRA Receivables Management, LLC
     Attn: Officer or Agent
14
     P.O. Box 41021
15   Norfolk, VA 23541

16   Gilbert Aguirre
     6527 Coldwater Bay
17   Las Vegas, NV 89122
18
     Target Nb
19   Attn: Officer or Agent
     P.O. Box 673
20   Minneapolis, MN 55440
21

22   Amex Dsnb
     Attn: Officer or Agent
23   9111 Duke Blvd
     Mason, OH 45040
24
     Kohls/capone
25   Attn: Officer or Agent
26   N56 W 17000 Ridgewood Dr
     Menomonee Falls, WI 53051
27

28
     Case 17-15121-mkn        Doc 93   Entered 08/26/19 14:50:27   Page 9 of 11



 1   Wells Fargo
     Attn: Officer or Agent
 2   P.O. Box 14517
 3   Des Moines, IA 50306

 4   Bank of America
     Attn: Officer or Agent
 5   P.O. Box 982234
     El Paso, TX 79998-2234
 6

 7   Nissan Motor Aceptance Corp.
     Attn: Officer or Agent
 8   P.O. Box 660360
     Dallas, TX 75266
 9
     Wells Fargo Bank Nv Na
10
     Attn: Officer or Agent
11   P.O. Box 94435
     Albuquerque, NM 87199
12
     Bankamerica
13   Attn: Officer or Agent
     4909 Savarese Circle
14
     Tampa, FL 33634
15
     Santander Consumer Usa
16   Attn: Officer or Agent
     P.O. Box 961245
17   Ft Worth, TX 76161
18
     Wells Fargo Hm Mortgag
19   Attn: Officer or Agent
     8480 Stagecoach Cir
20   Frederick, MD 21701
21   Chase Card
22   Attn: Officer or Agent
     P.O. Box 15298
23   Wilmington, DE 19850

24   Syncb/care Credit
     Attn: Officer or Agent
25   P.O. Box 965036
26   Orlando, FL 32896

27

28
     Case 17-15121-mkn        Doc 93   Entered 08/26/19 14:50:27   Page 10 of 11



 1   Clark County Assessor
     c/o Bankruptcy Clerk
 2   500 S. Grand Central Pkwy Box 551401
 3   Las Vegas, NV 89155-1401

 4   Citi
     Attn: Officer or Agent
 5   P.O. Box 6241
     Sioux Falls, SD 57117
 6

 7   Syncb/jcp
     Attn: Officer or Agent
 8   P.O. Box 965007
     Orlando, FL 32896
 9
     Clark County Treasurer
10
     c/o Bankruptcy Clerk
11   500 S. Grand Central Parkway
     PO Box 551220
12   Las Vegas, NV 89155

13
     Comenity Bank/pier 1
14
     Attn: Officer or Agent
15   P.O. Box 182789
     Columbus, OH 43218
16
     Syncb/kirklands
17   Attn: Officer or Agent
     P.O. Box 965005
18
     Orlando, FL 32896
19
     Dept. of Employment, Training, and Rehab
20   Employment Security Division
     500 East Third Street
21   Carson City, NV 89713
22

23   Comenitycapital/zales
     Attn: Officer or Agent
24   P.O. Box 182120
     Columbus, OH 43218
25

26   Syncb/lenscrafters
     Attn: Officer or Agent
27   P.O. Box 965036
     Orlando, FL 32896
28
     Case 17-15121-mkn        Doc 93   Entered 08/26/19 14:50:27   Page 11 of 11



 1   Internal Revenue Service
     P.O. Box 7346
 2   Philadelphia, PA 19101-7346
 3
     Credit Coll
 4   Attn: Officer or Agent
     P.O. Box 710
 5   Norwood, MA 02062
 6   Syncb/lowes
 7   Attn: Officer or Agent
     P.O. Box 956005
 8   Orlando, FL 32896

 9   Internal Revenue Service
     110 City Parkway
10
     Las Vegas, NV 89106
11
     Franklin Capital
12   Attn: Officer or Agent
     47 W 200 S Ste 500
13   Salt Lake City, UT 84101
14
     Syncb/mervyns
15   Attn: Officer or Agent
     P.O. Box 965005
16   Orlando, FL 32896
17   Nevada Department of Motor Vehicles
     555 Wright Way
18
     Carson City, NV 89711
19

20                                            _/s/Andrea Chavez________________
                                              Andrea Chavez An employee of
21                                            LAW OFFICE OF GINA M. CORENA
22

23

24

25

26
27

28
